Order entered July 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01752-CV

              STUTZ ROAD LIMITED PARTNERSHIP, ET AL., Appellants

                                                V.

    WEEKLEY HOMES, L.P. D/B/A DAVID WEEKLEY HOMES, ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-01696-B

                                           ORDER
       We GRANT the unopposed July 17, 2014 motion of appellees Priority Development,

L.P. and Weekley Homes, L.P. for an extension of time to file their cross-appellant’s/appellees’

briefs. The respective briefs shall be filed on or before August 28, 2014.


                                                      /s/   ADA BROWN
                                                            JUSTICE